UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 98-6415



FATAI O. OKEDEJI,

                                             Plaintiff - Appellant,

          versus


E. MONTGOMERY TUCKER, Virginia Parole Board,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-97-625)


Submitted:   May 28, 1998                   Decided:   June 10, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Fatai O. Okedeji, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Fatai O. Okedeji, a Virginia inmate, appeals the district

court's order denying relief on his 42 U.S.C. § 1983 (1994) com-

plaint under 28 U.S.C.A. §§ 1915(e)(2), 1915A (West Supp. 1998). We

have reviewed the record and the district court's opinion accepting

the magistrate judge's recommendation and find that this appeal is
frivolous. Accordingly, we dismiss the appeal on the reasoning of

the district court. Okedeji v. Tucker, No. CA-97-625 (E.D. Va. Mar.
6, 1998). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2